Title: To Thomas Jefferson from William Short, 27 April 1825
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
April 27. 1825
Your kind & most acceptable remembrance of the 4th inst. calls for all my thanks. It gave me the most sincere pleasure to recieve from your hand, the details respecting the University—The first steps are always the most difficult, & these being now made with so much success, I look forward with the most sanguine hope to its future progress. I beg you to be assured that you cannot confer on me a more acceptable favor than to keep me au courant of the success of this most interesting establishment—a monument which you have erected aere perennius, & of which the usefulness will increase with increasing years.The rules for its government which you sent me, being in print, I considered myself at liberty to communicate without reserve—There were many things in them which were highly approved by all—All the orthodox of course were alarmed at there being no provision made for religion, as they termed it—Every one you know, by religion means his own church—I observed to them the impossibility of making a provision for each sect, & the injustice of giving an established preference to any one—This observation had no effect nor did I expect it. The proposition must prove itself; which I have no doubt it will do on the experiment—To Mr Walsh, among others, I lent this paper; & he requested me to allow him to keep it until he could find a place to insert it in extenso in his gazette—In the mean time the Englishmen M.P.s who had visited you at Monticello, passed through this City & expressed so much regret at having not obtained a copy of this paper from you & so much desire to possess it that he could not refuse giving them the copy I had lent him, although he had no means of consulting me, as they were that moment leaving him for N. York—He has just come to explain & apologize—He says he would not have parted with this copy if he had not been certain he could procure another from you, which he would give me.I am particularly pleased with what you say of the age &c. of your professors—It was with them that I apprehended the greatest danger of dissatisfaction—but as some of them have wives I hope they will form such a community among themselves as may make them suffice to each other in the resources of society.If I had known your intention of taking a Chemist of domestic origin, I should have recommended to you one who is here. I have no pretensions to judge of his talents in this line—but  the Professor of Chemistry in this University spoke of him to me in the highest terms—Caeteris paribus I think you would have given him the preference on account of his ancestor Dr Franklin—He is the son of Bache of the Aurora  He is known here as Dr Franklin Bache, & considered very able as a Chemist. He gives a private course of lectures on chemistry in this City.In a former letter, I think that of the 8th of Febry, I mentioned to you two Professors who had been driven from Barles by the Holy Alliance, & who had taken refuge here—One of them was soon employed at Northampton Massachusetts—the other remained here & has applied himself with so much diligence to the acquisition of the language that he seems now to be perfectly master of it.Duponceau had some hopes that you would have a professorship of Civil Law—He says there has never yet been one in any of our Colleges—& he thinks the first which shall establish such a chair will acquire the greatest credibility if this is I will not pretend to say—but I thought it well to mention to you, & I hope that letter was read, that there was here an  Ox professor  of Civil law who might be had.I have also to thank you for the papers you sent me containing the article on Consolidation—It is written with talent, wch does not surprize me  as I understand it is from the pen of Dr Cooper—The subject is still interesting as matter of history—& from the present state of things seems to have no other bearing.I observe that the author without scruple places Mr Madison among the six out of eight who were for a National government; which certainly then meant a Consolidated or consolidating government—& I have always understood he was then No 1. among those who were for leaving no State rights, that is for giving the general government a veto on all State laws—It has always appeared to me a most fortunate, & indeed a most dexterous, manoeuvre on his part, to have been able so to plunge, & rise up on the directly opposite shore, as to be immediately recognized as a native among its inhabitants,  without ever being reproached as to the place from whence he came—Poor Mr R. King made the same attempt at a plunge a few years ago at Albany, but without success—Indeed it is one of the most difficult manoeuvres in politics. The present President has been more dexterous or more fortunate in his plunge, & has had a success equal to that of the first inventor. Such things cannot escape the observation of mere lookers on, & still less the all seeing eye of history.Upon your authority I shall adopt as the true history of parties in this Country the papers you were so good as to send me & which I have read with great pleasure. & instruction—I am sorry that you say nothing of your health. I flatter myself with the hope that it continues good—but I should be more satisfied if you had consulted our Esclepius here, & that he had confirmed it—Accept all my best wishes, & believe me, Dear Sir, most faithfully most affectionatelyYour friend & servantW: Short